Citation Nr: 1226669	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-24 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for mesothelioma.  

3.  Entitlement to service connection for retinopathy.  

4.  Entitlement to service connection for glaucoma.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for diabetes mellitus Type II (DM).  

9.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of exposure to herbicides/AO and as secondary to DM.  

10.  Entitlement to service connection for tumors, to include lipomas and ashetergnous, on various part of the body including the hips, stomach, left arm, and cheek, as a result of exposure to AO.  

11.  Entitlement to service connection for a skin disorder as a result of AO exposure and/or gamma radiation.  

12.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of right eye impairment due to laser treatment.  

13.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of left paroidectomy, to include problems with the left ear, swallowing, left facial paralysis, left neck paralysis, and scarring.  

14.  Entitlement to an initial compensable disability evaluation for Hepatitis C.  

15.  Entitlement to an initial compensable disability evaluation for degenerative changes of the right ring finger.

16.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney-at-Law  




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

The Veteran appeared at a RO hearing in July 2009 and at a Travel Board hearing before the undersigned Veterans :Law Judge in April 2012.  Transcripts of the hearings are of record.  


FINDINGS OF FACT

1.  As it relates to the issues of service connection for varicose veins, mesothelioma, retinopathy, and glaucoma, the Veteran, through testimony at his April 2012 hearing and/or in writing following the hearing, withdrew the above issues from appellate status.  

2.  Any current back disorder is not of service origin.  

3.  Any current psychiatric disorder is not related to service or etiologically related to any service-connected disorder.  

4.  Any current hypertension is not related to service, to include by way of exposure to AO or by way of being etiologically related to any service-connected disability.  

5.  Any current DM is not of service origin, to include by way of exposure to AO.  

6.  Peripheral neuropathy of the lower extremities is not of service origin, to include by way of exposure to AO, or etiologically related to a service-connected disability.  

7.  Tumors, to include lipomas and ashetergnous, on various part of the body including the hips, stomach, left arm, and cheek, are not of service origin, to include by way of exposure to AO.  

8.  A skin disorder, to include chloracne, is not of service origin, to include by way of AO exposure or gamma ray radiation.  

9.  The Veteran's residuals of a left paroidectomy claimed as problems with the left ear, swallowing, left facial paralysis, left neck paralysis, and scarring were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

10.  The Veteran's claimed residuals from laser surgery, to include blurriness, were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

11.  Throughout the rating period on appeal, the Veteran's hepatitis has been manifested by intermittent abdominal pain, with no complaints of fatigue, anorexia and/or incapacitating episodes.

12.  Residuals of a right ring finger disorder include degenerative joint disease and ankylosis.  

13.  The competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issues of service connection for varicose veins, mesothelioma, retinopathy, and glaucoma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  A back disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  A psychiatric disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred therein nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

5.  DM was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  Peripheral neuropathy was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

7.  Tumors, to include lipomas and ashetergnous, on various part of the body including the hips, stomach, left arm, and cheek, were not incurred or aggravated by service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

8.  A skin disorder, to include chloracne, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011). 

9.  The criteria for establishing entitlement to compensation benefits for additional disability claimed to be the result of left paroidectomy surgery are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).

10.  The criteria for establishing entitlement to compensation benefits for additional disability claimed to be the result of right eye laser treatment surgery are not met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361.

11.  The criteria for entitlement to a compensable initial evaluation for hepatitis have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.114, Diagnostic Code 7354 (2011).

12.  The criteria for an initial compensable rating for right ring degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230, 5155 (2011). 

13.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to Service Connection for Varicose Veins, Mesothelioma, Retinopathy, and Glaucoma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  

The Veteran, through testimony at his April 2012 and/or in writing following the hearing, withdrew the issues of service connection for varicose veins, mesothelioma, retinopathy, and glaucoma, from appellate status.

Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as it relates to this issue and it is dismissed without prejudice.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, hypertension, DM, and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

The Board notes that one of the bases for the Veteran's claims of service connection on a number of issues on appeal is the theory that service connection is warranted based on a special presumption regarding exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6). 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era"). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007).

Service connection for a radiogenic disease may be established in one of three ways: 

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be established by evidence of direct service incurrence.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The current paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. and part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004). 

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. A. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

In the present case, the current regulation provides that a baseline level of pre-existing disability must be established before aggravation will be conceded and that there must be an increase demonstrated from the previously established baseline.  This new regulation is less favorable to the Veteran than the prior regulation, which had not been interpreted as requiring that a specific baseline be found, and therefore will not be utilized.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board has, in detail, reviewed the evidence in this record, including all of the Veteran's claims files.     


Back

A review of the Veteran's service treatment records reveals no complaints or findings of back problems.  The Board does note that reference to a back injury in 1964, prior to service, was noted in an October 1967 chronological record of care report.  At the time of the Veteran's September 1969 service separation examination, normal findings were reported for the spine and lower extremities.  

There were also no findings or complaints of back problems in the years immediately following service.  Treatment records reveal that the Veteran was noted to have back problems many years following service.  The Board notes that the Veteran reported having sustained several back injuries following service in treatment records prepared in conjunction with his complaints.  

At his April 2012 hearing, the Veteran testified that he had degenerative joint disease and numbness and tingling down his legs and into his toes.  The Veteran stated that he injured his back while moving supplies.  He noted that while he stayed in the supply department after this incident, he no longer cooked any meals.  He testified that he was in charge of the storage space.  

Service treatment records do not reveal any findings of treatment for a back disorder during service.  While the Board notes that the Veteran testified that he hurt his back while lifting supplies in service, there were no complaints or findings of a back injury.  Normal findings for the spine and lower extremities were reported at the time of the Veteran's September 1969 service separation examination.  There were also no findings of a back disorder in the years immediately following service, with the first objective medical evidence of back problems not being until the many years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board has considered the statements of the Veteran.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Simply stated, the Veteran can say he has had a back problem since he was discharged from service.    

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The service treatment records demonstrate no complaints or findings of back problems.  Moreover, normal findings for the spine and lower extremities were reported on the Veteran's October 1969 service separation examination.  There were also no reports or findings of back problems in close proximity to service.  Treatment records do not note complaints of back problems until many years following service, with several notations indicating that the Veteran had injured his back while at work.  

The Board must emphasize that the multi-year gap between the Veteran's period of service and the first objective medical findings of back problems following service is another factor which weighs against the Veteran's contention that back problems originated in service and continued for a number of years thereafter.  Also of note is the fact that the Veteran did not raise a claim of service connection for left shoulder problems until 2004, over 34 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this regard, the Board must note that it has had the opportunity to review the Veteran's statements and his hearing testimony.  While the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's statements, the Board finds that the Veteran is not a reliable historian of his disabilities or for events that he alleged occurred during service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  At hearing, the undersigned had the opportunity to review the Veteran's statements, in person, and these statements simply were not found to be credible: he had difficulties with his recollection of events and his statements regarding important points were vague and unclear.  Beyond this, when questioned regarding his contentions, the Veteran appeared very uncertain.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current back disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed back injury and the Veteran's period of service. The Veteran has been informed of the necessity to submit such evidence but has not done so. 

In sum, the preponderance of the evidence weighs against a finding that any claimed back injury developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Psychiatric Disorder

At the outset, the Board notes that the Veteran has indicated that he no longer wishes to pursue the claim of service connection for PTSD.  As such, the Board will not address the issue of service connection for PTSD as part of the Veteran's claim of service connection for a psychiatric disorder.  

The Veteran's service treatment records do not contain any complaints or findings of psychiatric problems.  Normal psychiatric findings were noted at the time of the Veteran's September 1969 service separation examination.  There were also no findings or complaints of a psychiatric disorder in the years immediately following service.  

The Veteran, through statements and by way of testimony, has indicated that it is his belief that his currently diagnosed psychiatric disorders had their start in service and/or in the alternative, are related to his service-connected disabilities, including his hearing loss and tinnitus.  

At the time of his April 2012 hearing ,the Veteran testified that his depression resulted from the way that he was treated while in service, to include racial slurs which he encountered.  He stated that the racial slurs and treatment ultimately led to the fight where he sustained his right finger injury.  He noted that these incidents contributed to and were the result of his current depression/anxiety.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2011.  The examiner indicated that he had the Veteran's claims folder available for review as well as other pertinent treatment records.  Following examination, the examiner rendered an Axis I diagnosis of depressive disorder , NOS, and an Axis II diagnosis of personality disorder, NOS, with narcissistic and paranoid traits.  

The examiner indicated that the Veteran's depression was not caused by or related to his claimed stressors in service or any other event that occurred during his military service.  He stated that there was no evidence that the Veteran was depressed or treated for depression while in the Navy.  He noted that symptoms of depression began in the 2000's well after discharge from the Navy.  The examiner cited to several treatment records to support his opinion.  The examiner also observed that the Veteran's July 2005 VA examination report indicated that the Veteran's depression began in 2004.  

The examiner further opined that the Veteran's personality disorder, NOS, with paranoid and narcissistic traits was not caused by, related to, or the result of either his claimed stressors or any other event that occurred during his period of service.  He stated that his personality disorder was also not permanently aggravated by his military service.  He indicated that the Veteran's pre-military history and CPRS records were used in formulating his opinion.  It was noted that the Veteran had traits of a narcissistic personality in childhood.  The examiner also cited to the DSM-IV definition of a personality disorder to support his opinion.  

Service treatment records do not reveal any findings or complaints of psychiatric problems during service.  Normal psychiatric findings were reported at the time of the Veteran's September 1969 service separation examination.  There were also no findings of a psychiatric disorder in the years immediately following service, with the first objective medical evidence of psychiatric problems not being until many years after service.  Therefore, the clinical evidence does not reflect continuity of symptomatology and provide only more evidence against this claim.  

As noted above, the Board must also consider the lay evidence of record in determining whether there is continuity of symptoms.

As noted above, the Board has considered the statements of the Veteran.  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The service treatment records demonstrate no complaints or findings of psychiatric problems.  Moreover, normal psychiatric findings were reported on the Veteran's September 1969 service separation examination.  There were also no reports or findings of psychiatric problems in close proximity to service.  Treatment records do not note psychiatric problems until many years following service, with the treatment records not noting any reference to the Veteran's period of service as the cause of his psychiatric problems.  

Once again, the Board must emphasize that the multi-year gap between the Veteran's period of service and the first objective medical findings of psychiatric problems following service is another limited factor which weighs against the Veteran's contention that his psychiatric problems originated in service and continued for a number of years thereafter.  Also of note is the fact that the Veteran did not raise a claim of service connection for psychiatric troubles until 2004. 

As above, while the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current psychiatric disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed psychiatric disorder and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

Moreover, the December 2011 VA examiner, following a review of the claims folder and all other pertinent evidence, and a comprehensive examination of the Veteran indicated the Veteran's Axis I diagnosis of depression, NOS, and Axis II diagnosis of narcissistic personality disorder were not of service origin, to include by way of aggravation.  The Board is placing significant probative value on the December 2011 VA examiner's opinion because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record.

As to the Veteran's claim that his current psychiatric disorders were caused or aggravated by his service-connected disabilities, to include hearing loss and tinnitus, the Board notes that he is again not qualified to render such an opinion.  Moreover, the Veteran was notified of the need to submit evidence of such a nexus and has not done so,

In sum, the preponderance of the evidence weighs against a finding that any claimed psychiatric disorder developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Agent Orange Exposure

With regard to the Veteran's claim of exposure to AO, he has submitted several theories: By way of offshore leave in Vietnam, by way of being in offshore waters in Vietnam, and by way of actual exposure to AO on board ship when a canister broke open and leaked on the ship, or so it is alleged.   

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered "service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R.  § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997). 

Simply stated, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

As to the Veteran's claims of being in offshore waters and on land in Vietnam, the Board notes that NPRC indicated that it was unable to determine whether or not the Veteran had in-country service in Vietnam.  It was observed that the Veteran served aboard the USS John Weeks which was in the official waters of the Republic of Vietnam from March 3, 1969, to March 21, 1969; from April 1, 1969, to April 18, 1969; and from June 18, 1969, to July 13, 1969.  

The Veterans' Benefits Administration (VBA) Fast Letter 10-06 provides detailed information concerning "Blue Water" vessels of the Navy and herbicide exposure.  See VBA Fast Letter 10-06 (September 9, 2010).  Specifically, the letter explains that in order for the presumption of herbicide exposure to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier. 

While the Veteran has indicated and testified that his ship docked and that he set foot on land as part of a period of rest and relaxation while the ship was docked, the Board notes that the Veteran was unable to provide any details with regard to when he docked or a specific time frame when this occurred.  The evidence does not show that the ships that the Veteran was stationed aboard, the USS Richard Byrd or the USS John Weeks, ever operated temporarily on the inland waterways of Vietnam or docked to the shore or a pier.  Moreover, as the ships that the Veteran served on have not been shown to have docked, it would follow that the Veteran did not set foot in Vietnam.  Therefore, he is not entitled to the presumption of herbicide exposure under 38 C.F.R. § 3.307.

As to the Veteran's claim that he was exposed to AO as a result of a canister leaking onto the ship deck that he was stationed on, the Board again notes that the Veteran was unable to provide a specific timeframe for the alleged incident.  Moreover, upon detailed questioning from the Veterans Law Judge, he indicated that the canister was marked as AO and that it was on the destroyer where he was stationed.  There is no indication that canisters were marked "Agent Orange" during the time period in question.  The Board is also unaware of destroyer at that time carrying canisters of Agent Orange or why a destroyer would carry herbicides.  

Furthermore, upon a detailed review of the pictures shown at that time of the hearing, it appeared that the Veteran was pointing to objects in pictures which appeared to be simply depth charges on the destroyer, not canisters of herbicides which would have no place on a destroyer (this is only one of several reasons why the Veteran's testimony at hearing was found by the undersigned to provide particularly limited factual evidence in support of this case, as the Veteran's testimony was particularly not dependable).  The Veteran's statements regarding his alleged exposure to herbicides at hearing undermine all of his contentions regarding actually having set foot on land in Vietnam or his ship being close to land near Vietnam.  While the Veteran's honorable military service is not in question, as his testimony made clear he is simply not a reliable historian to the point that his testimony actually provide negative evidence against this claim of AO exposure on any basis, making another attempt to confirm the Veteran's alleged exposure to herbicides unwarranted.  His statements regarding what happened during service and what he was exposed to in service are implausible.

Moreover, the Veteran lacks any particular expertise that would have allowed him to identify herbicides  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Hence, the Board finds the testimony of the Veteran as it relates to exposure to AO through a leaky canister as being less than credible and cannot serve as a basis for AO exposure.  Consequently, the Board finds that the evidence fails to show that the Veteran was actually exposed to herbicides, either on a presumptive basis or by direct exposure.  

Hypertension

A review of the Veteran's service treatment records reveals no complaints or findings of high blood pressure or hypertension.  At the time of the Veteran's September 1969 service separation examination, his blood pressure as reported as 120/80.  

There were also no findings or complaints of hypertension/high blood pressure in the years immediately following service.  Treatment records reveal that the Veteran was noted to not have hypertension until many years following service.  

The Veteran has indicated that it is his belief that he has developed hypertension as a result of exposure to AO or due to his diabetes.  

As noted above, the clinical evidence does not reflect continuity of symptomatology.  

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran.  In this case, the Veteran has indicated his belief that his hypertension is related to AO exposure or DM.  Thus, he is not claiming that his hypertension had its onset in service.  In this case, there is no demonstration of continuity of symptomatology since service, either by way of clinical evidence or through the Veteran's statements.  

As to the Veteran's belief that his hypertension is related to AO exposure, as noted above, the Board has determined that the Veteran did not serve in Vietnam.  Moreover, hypertension is not on the list of presumptive diseases with regard to AO exposure.  As to any relation to DM, the Board as noted below, has denied service connection for DM.  As a result, any claim of service connection for hypertension resulting from DM must be denied.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current hypertension.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed hypertension and service, to include by way of exposure to AO.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

In sum, the preponderance of the evidence weighs against a finding that any current hypertension developed in service, was as a result of exposure to AO, or is otherwise related to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

DM

A review of the Veteran's service treatment records reveals no complaints or findings of DM or symptoms relating to DM.  There were also no findings or complaints of DM in the years immediately following service.  Treatment records reveal that the Veteran was noted to not have DM until many years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Veteran has indicated that it is his belief that he has developed DM as a result of exposure to AO.  Thus, he is not claiming that his DM had its onset in service.  In this case, there is no demonstration of continuity of symptomatology since service, either by way of clinical evidence or through the Veteran's statements.  

As to the Veteran's beliefs that his DM is related to AO exposure, as noted above, the Board has determined that Veteran was not exposed to AO either on a presumptive or direct basis.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current DM.  Moreover, the claims folder contains no competent evidence of a nexus between any claimed DM and service, to include by way of exposure to AO.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

In sum, the preponderance of the evidence weighs against a finding that any current DM developed in service or was as a result of exposure to AO.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Peripheral Neuropathy

A review of the Veteran's service treatment records reveals no complaints or findings of peripheral neuropathy.  There were also no findings or complaints of peripheral neuropathy in the years immediately following service.  Treatment records reveal that the Veteran was not noted to have peripheral neuropathy until many years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  

The Veteran has indicated that it is his belief that he has developed peripheral neuropathy as a result of exposure to AO and /or DM.  Thus, he is not claiming that his peripheral neuropathy had its onset in service.  In this case, there is no demonstration of continuity of symptomatology since service, either by way of clinical evidence or through the Veteran's statements.  

As to the Veteran's beliefs that his peripheral neuropathy is related to AO exposure, as noted above, the Veteran was not exposed to AO either on a presumptive or direct basis.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current peripheral neuropathy.  The claims folder also contains no competent evidence of a nexus between any claimed peripheral neuropathy and service, to include by way of exposure to AO.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

As to any relation to DM, the Board, as noted above, has denied service connection for DM.  As a result, any claim of service connection for peripheral neuropathy resulting from DM must be denied.  

In sum, the preponderance of the evidence weighs against a finding that any current peripheral neuropathy developed in service or was as a result of exposure to AO.  


Tumors, to include Lipomas and Ashetergnous, on Various Parts of the Body including the Hips, Stomach, Left Arm, and Cheek, as a result of exposure to AO

The Veteran has indicated that it is his belief that he has developed the above claimed disabilities as a result of exposure to AO.  

Thus, again, he is not claiming that any of the above had had their onset in service.  In this case, there is no demonstration of continuity of symptomatology since service, either by way of clinical evidence or through the Veteran's statements.  

As to the Veteran's beliefs that these disorders are related to AO exposure, as noted above, the Board has determined that the Veteran was not exposed to AO either on a presumptive or direct basis.  

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any the claimed disorders.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed tumor disorders and service, to include by way of exposure to AO.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

In sum, the preponderance of the evidence weighs against a finding that any current tumors were as a result of exposure to AO.  

Skin Disorder

The Veteran has indicated that it is his belief that he has developed skin disorders, to include chloracne, as a result of exposure to AO or gamma ray radiation.  

Thus, he is not claiming that any of the above had had their onset in service.  In this case, there is no demonstration of continuity of symptomatology since service, either by way of clinical evidence or through the Veteran's statements.  

As an initial matter, the Board notes that the Veteran's claimed skin condition is not listed as a disease for which presumptive service connection can be granted based on exposure to ionizing radiation under 38 C.F.R. § 3.309.  Accordingly, service connection must be established on this.  The Veteran's statements as to how or why he was exposure to "gamma ray radiation" is at best, unclear.   

As to the Veteran's beliefs that these disorders are related to AO exposure, as noted above, the Board has determined that Veteran was not exposed to AO either on a presumptive or direct basis.  There has also been no demonstration nor has the Veteran provided any medical evidence to support his belief that he was exposed to gamma ray radiation and has resulting residuals therefrom. 

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current skin disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed skin disorder and service, to include by way of exposure to AO or claimed gamma ray radiation exposure.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

In sum, the preponderance of the evidence weighs against a finding that any current skin disorder was as a result of exposure to AO or gamma ray radiation.  




1151 Claims

Under 38 U.S.C.A. § 1151, compensation benefits are available in certain instances for disability which is the result of VA treatment, as follows: 

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part involved or system separately. 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id. 

Residuals of Left Paroidectomy, to include Problems with Left Ear, Swallowing, Left Facial Paralysis, Left Neck Paralysis, and Scarring

The Veteran believes that his left paroidectomy surgery in October 2005 caused him to develop problems with his left ear, swallowing, left facial paralysis, left neck paralysis, and scarring peripheral neuropathy. 

In support of his claim, the Veteran submitted a May 2007 statement from his private physician indicating that the Veteran still had residual numbness to the earlobe in addition to marginal mandible paresis and motor weakness of the left face.  

In December 2008, the Veteran was afforded a VA examination to determine what residuals, if any, resulted from the October 2005 surgery.  The examiner indicated that the claims folder was available and had been reviewed.  The Veteran reported that he was told that the surgery would last 45 minutes and that it ended up taking over 8 hours.  The examiner stated that he was able to review the operative report.  The Veteran indicated that immediately following the surgery, he developed left sided facial weakness and an inability to close his left eye.  He noted that he was seen at the VAMC and told he had developed Bell's Palsy.  The left eye problems resolved.  The Veteran stated that he had been left with daily drooling which worsened with fatigue.  He also noted occasional hoarseness in his voice.  

Physical examination revealed obvious asymmetry of the face with associated left-sided weakness.  There was also corresponding sensory loss in the facial nerve distribution.  This was felt to be of a moderate degree.  There was also a well healed 7 mm curvilinear scar to the left mandible angle.  Some nodularity was present along the incision.  Eye blink was symmetrical.  A diagnosis of left facial nerve paresis, left seventh nerve, status post surgical removal of benign pleomorphic adenoma, was rendered.  

The examiner stated that it was his opinion that the documented sensory and motor loss of the left facial nerve most likely occurred as a result of the surgery as opposed to being incidental to Bell's Palsy.  He indicated that the impairments were likely to be permanent and appeared to be stable.  The examiner reported that upon review of the operative notes, he did not see any specific incidence or notation regarding judgmental error, lack of skill, or negligence, but he did believe that the permanent impairment was a result of the surgery, providing evidence against this claim.  

The Board notes that a review of the pre-operative, operative, and post-operative records reveals that in a September 2005 pre-operative consult note it was indicated that the surgery had been discussed with the Veteran and that it had been recommended because if the adenoma were left there long enough there was a significant chance of a conversion to a malignant tumor.  The Veteran indicated that he wished to go ahead with the surgery.  It was noted that the main risks were discussed, including specific reference to injury to the facial nerve, providing highly probative evidence against a finding that this result was not reasonably foreseeable.   

In a January 2006 follow up report, the side effects of the surgery were reported, including facial nerve paresis and incomplete left eye closure.  It was noted that the Veteran had been informed that the returning function of the facial nerve would be slow and steady.  Facial nerve paresis was again noted to be a risk of the procedure.  

At his April 2012 hearing, the Veteran testified that he had facial drooping and drooling as a result of the surgery.  In this regard, at hearing, it must be noted that based on lay observation a facial disfigurement was not indicated, notwithstanding the Veteran's statements to the contrary.  

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

The evidence in this case confirms that the Veteran has an additional disability, as he developed sensory and motor loss of the left facial nerve.  The issue is then whether the VA treatment actually caused the additional disability.  In this case, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the surgery caused motor and sensory loss of the facial nerve.    

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151.  Rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran essentially asserts that the VA surgery residuals resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA doctor. 

In this regard, the Board notes that the Veteran was afforded a December 2008 VA examination to address the above issues.  The requested medical opinion was provided after a thorough and considerate review of the evidence of record, and an examination of the Veteran, and the conclusions were supported by references to treatment records.  As such, the Board finds that it is quite probative and entitled to great weight. 

The Board has reviewed the claims file, but finds no medical evidence to undermine or otherwise call into question the examiner's conclusions; as no medical evidence of record supports the conclusion that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part. 

While the Veteran believes the VA surgeon violated the standard of care, he, as a lay person, lacks the medical training and expertise to provide a complex medical opinion such as what the appropriate standard of care would be in a case such as his.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the conclusion that the VA surgeon did not violate the standard of care, his opinion is insufficient to prove such a point, limiting the probative value of his medical opinion. 

Furthermore, given the examiner's medical expertise and his reliance on the medical evidence of record, his opinion would be entitled to greater weight than the Veteran's unsupported, and speculative lay assertions. 

As to whether the requested additional disability was foreseeable, the regulations explain that the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

The Board notes that a review of the treatment records reveals that the Veteran was specifically advised of the risks involved with the surgery in September 2005.  In the September 2005 consultation note, it was specifically indicated that the Veteran was advised that the surgery could result in injury to the facial nerve.  There is nothing to suggest that the Veteran did not have an opportunity to ask questions or that he was not in full agreement with the decisions that were made.  In fact, the record clearly suggests the Veteran was actively involved in this determination.  As such, the fact that the Veteran did develop sensory and motor paralysis of the facial nerve cannot be deemed to be not reasonably foreseeable. 

Therefore, the criteria for a claim under 38 U.S.C.A. § 1151 have not been met; and, the Veteran's claim is denied.

Right Eye Laser Surgery

A review of the record reveals that the Veteran underwent Argon laser trabeculoplasty surgery in May 2005 in relation to treatment for glaucoma.  The condition following discharge was stable.  A June 2005 follow-up visit revealed no complications.  In an October 2005 treatment record, it was indicated that the Veteran's ocular pressure had decreased and that his refractory error had improved.  The Veteran was not using any eye drops and there were no residual disabilities associated with the laser treatment.  In a February 2007 treatment record, it was noted that the Veteran had missed follow-up treatment appointments in December 2006 and January 2007.  To date, there has been no evidence received showing a disability resulting from the laser eye surgery.  

At his April 2012 hearing, the Veteran indicated that he was "zapped" with the laser in this right eye 24 times.  He testified that his vision was blurry and that he could not see as well following the surgery.  

As noted above, the first prong in an 1151 claim for compensation is additional disability.  The evidence of record does not reveal that the Veteran sustained additional disability in his right eye following the laser surgery.  As noted above, his intraocular pressure decreased following the surgery and his refractive error improved.  Moreover, there is no indication in the records following the surgery that the laser surgery caused additional disability and the Veteran's lay statements are found to be outweighed by the post-service treatment records.  

Although the Board notes that the Veteran has indicated that it is his belief that he has additional disability as a result of the surgery, he is not qualified to render such an opinion regarding the question of whether this treatment caused his current problem.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Moreover, the Board notes that he blurry symptoms which the Veteran reported arose following the surgery were noted to be present prior to surgery in July 2003.  As the Veteran has not been shown to have additional disability resulting from the May 2005 surgery, an essential element necessary in granting compensation for claims under § 1151 has not been met.  As such, compensation under § 1151 for residuals of laser treatment surgery is not warranted.  

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Hepatitis C

Under Diagnostic Code (DC) 7354, a noncompensable disability rating is warranted for nonsymptomatic hepatitis C.  

A 10 percent evaluation is warranted where hepatitis C is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 40 percent disability rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is warranted for hepatitis C with serologic evidence of hepatitis C infection and near-constant debilitating symptoms due to the hepatitis C infection. 

Note (1) to DC 7854 states that sequelae, such as cirrhosis or malignancy of the liver should be evaluated under an appropriate diagnostic code, but the same signs and symptoms should be used as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  Note (2) states that, for purposes of evaluating conditions under diagnostic code 7354, "incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

At the time of a December 2008 VA examination, the Veteran reported that he was diagnosed as having Hepatitis C at a VA examination performed a year earlier.  He stated that he was completely unaware of the presence of Hepatitis C, specifically any malaise, nausea, vomiting, anorexia, arthralgia, or abdominal pain, including the right upper quadrant.  The Veteran was noted to remain asymptomatic.  At the time of a December 2008 VA liver examination, the Veteran was again noted to be asymptomatic as it related to his Hepatitis C.  A diagnosis of cholelithiasis, incidental, asymptomatic, was also rendered.  

At the time of a July 2010 VA examination, the Veteran's Hepatitis C was noted to be stable.  It was indicated that there had been no episodes of colic, abdominal pain, distention, nausea, or vomiting in the past 12 months.  There had also been no incapacitating episodes.  The Veteran also indicated that there were no symptoms of weakness, malaise, anorexia, abdominal distention, abdominal pain, jaundice, or any other symptoms, providing factual evidence against his own claim.  There were also no extra-hepatic manifestations of liver disease.  

Physical examination revealed no evidence of malnutrition and a normal abdominal examination.  The examiner rendered a diagnosis of hepatitis C.  

At the time of a December 2011 VA examination, the Veteran was noted to not be taking any medication for his Hepatitis C.  Fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, and hepatomegaly were not present.  The Veteran was noted to have intermittent right upper quadrant pain.  It was also indicated that the Veteran had not had any incapacitating episodes of fatigue, malaise, nausea, vomiting, anorexia, arthralgias, or right upper quadrant pain due to liver condition in the past 12 months.  

At his April 2012 hearing, the Veteran testified that he had received treatment for his Hepatitis C in the past but was not receiving any current treatment.  He indicated that his bladder was all "screwed up".  He stated that he was not sure what symptomatology was associated with his Hepatitis C.  

The Veteran is service-connected for Hepatitis C evaluated as non-compensable.  In order to warrant a 10 percent evaluation, the evidence of record would need to reflect that the Veteran had intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week during the past 12 months, which the Veteran himself, at point in this record, has indicated he does not have.

Based upon the above clinical findings, the Veteran has not met the criteria for the next higher evaluation.  The Board notes that the Veteran is competent to report symptoms necessary for a compensable rating.  However, as above, the Board also notes that in weighing credibility, VA may consider interest, bias, inconsistent statements, self interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  While the Board notes that the Veteran has indicated that a higher evaluation is warranted and that his liver is "screwed up", the Veteran's own statements, made at the time of the VA examinations, along with the examination results, demonstrate that a compensable evaluation has not been warranted throughout the course of the appeal.  As noted above, a 10 percent evaluation is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  The Veteran has denied having intermittent fatigue, malaise, and anorexia or incapacitating episodes.  In addition, there is no evidence of incapacitating episodes.  As such, a compensable rating is not warranted. 

The Board has considered whether there is any other applicable DC which would provide the Veteran with a higher evaluation and finds that there is not.

The Board has considered whether the evidence demonstrates entitlement to a higher evaluation based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 20 percent, 40 percent, or 60 percent evaluation.  Because of the successive nature of the rating criteria of DC 7354, the evaluation for each of these higher disability ratings includes the criteria for each lower disability rating; thus, the three criteria listed in the 10 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Because the Veteran does not have anorexia or incapacitating episodes, a compensable evaluation is not warranted for any portion of the rating period on appeal.  The Board also notes that the competent credible evidence is against a finding that the Veteran has near constant debilitating symptoms necessary to warrant a 100 percent evaluation. 

While the Board is sympathetic to the Veteran's diagnosis of hepatitis, the Veteran's symptoms do not warrant a compensable rating.  If this condition becomes worse, he may re-file the claim and seek an increase.
    
Right Finger

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the diagnostic code criteria is shown). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  DC 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1. 

DC 5227 provides for a noncompensable evaluation for favorable or unfavorable ankylosis of the ring or little finger.  Pursuant to DC 5230, any limitation of motion of the ring or little finger is noncompensable (0 percent disabling).  Accordingly, these diagnostic codes do not provide a basis upon which to assign a disability evaluation higher than that currently in effect.  38 C.F.R. § 4.71a.

Service connection is currently in effect for residuals of a right ring finger injury, rated as noncompensable.  

At the time of a July 2010 VA examination, the Veteran reported having a decrease of strength and dexterity in his right hand.  

Physical examination revealed an ulnar angulation of the right ring finger with 5 degrees of angulation.  There was no decreased strength with pulling, pushing, or twisting and there was no decreased dexterity with twisting, probing, writing, touching, or expression.  The examiner rendered a diagnosis of degenerative joint disease of the right fourth proximal interphalangeal joint.  It was noted to have no effect on his usual daily activities.  

At the time of a December 2011 VA examination, the Veteran was noted to have limited and painful motion.

Physical examination revealed incoordination, swelling, deformity, and ankylosis of the right ring finger.  The finger was noted to be constantly flexed at 30 degrees and this made it difficult for him to grab objects.  The Veteran reported that it made his employment difficulty when he had worked as a truck driver in the past.  He also stated that it was difficult to grab objects.  

At his April 2012 hearing, the Veteran testified that he had difficulty hanging onto things.  He also stated that he could not grab a bat and play ball with his grandchildren.  

The Board notes that the highest maximum rating under the diagnostic code pertaining to ankylosis is 0 percent.  Thus, the rating criteria pertaining to ankylosis cannot serve as the basis for a compensable rating in this case.  38 C.F.R. § 4.71a, DC 5227.  The Board similarly concludes that a compensable rating is not warranted under DC 5155, because the nature of the veteran's service-connected right ring finger disability, leads the Board to conclude that his right ring finger disability is not analogous to amputation.  38 C.F.R. § 4.71a, DC 5155. 

The Board also concludes that a compensable evaluation under DC 5003 or 5010 is not warranted.  Under DC 5003, degenerative arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The diagnostic code pertaining to limitation of motion of the ring finger, however, provides that all limitation of motion, no matter how severe, is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Neither is a rating warranted under DC 5003 alone, as the Veteran's disability involves only one minor joint.  38 C.F.R. § 4.71a, DCs 5003, 5010; (a 10 percent rating is warranted under DC 5003 only where there is involvement of a group of minor joints). 

As noted above, the holding in DeLuca and the provisions of 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.  According to the most recent medical findings, however, symptoms such as fatigability and incoordination are absent, and there is no additional limitation of motion on repetitive use.  Thus, the Veteran's right ring finger disability most nearly approximates a disability modest in nature.  The Board therefore concludes that additional compensation under these provisions would be inappropriate.  Even accepting that he may have some residual pain from the in-service injury, the rating schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

In sum, the weight of the credible evidence demonstrates that the Veteran's right ring finger disability does not warrant a compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's Hepatitis C and right ring finger manifestations are contemplated by the rating schedule.  The disabilities have also not required any recent periods of hospitalization and there have been no findings of marked interference with employment.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

Service connection is currently in effect for hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; Hepatitis C, rated as noncompensable, and degenerative joint disease of the right finger, rated as noncompensable.  

The Veteran has been afforded VA examinations with regard to each of these disabilities throughout the course of the appeal.  As to each service-connected disability, there have been no findings that any of these disorders substantially interfere with the Veteran's ability to maintain employment.  

The Board does note that the Veteran has been found to be disabled for Social Security disability benefits purposes.  However, based upon review of the records, the service-connected disabilities do not appear to have played a significant role in the determination that the Veteran was disabled for SSA purposes.  In effect, the SSA findings provide evidence against this Veteran's claim that it is his service-connected disabilities that cause his unemployment rather than other problems (many cited above).

In sum, the Board finds there is no objective evidence of record, such as medical records or personnel records from his former employers, showing the Veteran was unable to continue working or secure substantially gainful employment due to his service-connected disabilities, standing alone.  The Board must note a series of nonservice connected problems that appear to have a severe impact of the Veteran's ability to function (many noted above).   

The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which indicates some problems, but does not reveal a service-connected disability that causes the Veteran to be unable to work. 

Therefore, based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most competent, credible, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disabilities alone. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of TDIU under 38 C.F.R. § 4.16(a) and (b), and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In November 2004, January 2005, January 2008, April 2008, May 2009, July 2009, August 2010, and August 2011 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claims on numerous occasions in many of the above noted letters.  

A number of these letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  The Board notes that a portion of the Veteran's SSA records are unavailable for review.  A formal finding of unavailability was made and the Veteran was placed on notice of this.  In support of his claim, the Veteran submitted numerous records from SSA.  The record was also kept open for sixty days following the hearing for a chance to obtain any other additional records.  To date, no other records have been associated with the claims folder.  

As it relates to the initial/increased evaluation issues, the Veteran was afforded several VA examinations throughout the course of this appeal.  Information obtained from these examination is sufficient in order to properly address theses issues.  

As it relates to the 1151 claim for the left paroidectomy surgery, the Board notes that the Veteran was afforded a VA examination in conjunction with this claim.  The opinion provided by the examiner is sufficient in order to properly address the Veteran's claim.  

As it relates to the issue of service connection for a psychiatric disorder, the Board notes that the Veteran was afforded a VA examination in December 2011.  Information obtained from this examination is sufficient in order to properly address the Veteran's claim.  

As it relates to all other service connection issues, and the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letters noted above that he needed to provide evidence showing the disorders had existed since service and/or a nexus between the claimed disorder and service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, a number of the Veteran's claims were based upon exposure to AO and the Board has determined that such exposure did not occur (a factual determination).  Therefore, no further action is necessary to assist the claimant with the claim.

As to the 1151 claim for laser surgery, there has been no demonstration that the Veteran has any additional disability resulting from the surgery.  The Veteran was informed of this need and has not provided any evidence demonstrating an additional disability.  As such, a VA examination is not necessary or warranted.  

In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative evidence.

Moreover, there is other evidence of record sufficient to properly address the Veteran's claims, including numerous VA treatment, private, and SSA records.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney, and through testimony at his July 2009 RO hearing and April 2012 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

The appeal, as it relates to the issues of service connection for varicose veins, mesothelioma, retinopathy, and glaucoma, is dismissed.  

Service connection for a back disorder is denied. 

Service connection for an acquired psychiatric disorder is denied.  

Service connection for hypertension is denied.  

Service connection for DM is denied. 

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of exposure to herbicides/Agent Orange (AO) and as secondary to DM, is denied. 

Service connection for tumors, to include lipomas and ashetergnous, on various parts of the body including the hips, stomach, left arm, and cheek, as a result of exposure to AO, is denied.  

Service connection for a skin disorder, to include chloracne, as a result of exposure to AO and gamma ray radiation is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of right eye impairment due to laser treatment is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of left paroidectomy, to include problems with left ear, swallowing, left facial paralysis, left neck paralysis, ands scarring, is denied. 

Entitlement to an initial compensable disability evaluation for Hepatitis C is denied. 

Entitlement to an initial compensable disability evaluation for degenerative changes of the right ring finger is denied.  

Entitlement to a TDIU is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


